     Case 1:20-cr-00023-JPJ-PMS Document 3 Filed 02/27/20 Page 1 of 1 Pageid#: 3
                                                                                          CLERKSOFFICE U.S.DISI COURT
AO91(R                                                                                          ATABINGDON,VA
         ev.11/11)CriminalCompl
                              aint                                                                       FjjEo
                                 U NITED STATES D lsTulcT C otm 'r                                 FEB 2? 2222
                                                           forthe                               Ju     c. t) % CLERK
                                              W estern DistrictofVirginia                      BY1     .
                                                                                                       EP   GLERx
                United StatesofAmerica                      )
                            V.
                      M ichaelDube
                                                            ) caseNo).      .            yyk.tjj,
                                                            )
                                                            )
                                                            )
                                                            )
                       Defendantts)

                                            CRIM INAL COM PLiINT
         1,thecomplainantin thiscase,statethatthe following istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of May22,2014toJynuray2020 inthecountyof                                 Washington           inthe
   Western     Districtof   Virginia     ,thedefendantts)violated:
            CodeSection                                             OyenseDescription
          18USC j1347                                                Healthcare Fraud




         Thiscrimipalcomplaintisbased on thesefacts:
          SeeAttached Amdavi
                           t




         d Continuedontheattachedsheet.

                                                                                      omplainant'
                                                                                                ssignature

                                                                                 Darren Petri,SpecialAgent
                                                                                     Printedname and title

Sworn to beforem eand signed in my presence.'

D ate:          02/27/2020
                                                                                       Judge'
                                                                                            ssignature

City and state:                       Abingdon,VA                           Pam ela Sargent,U.S.M agistrate Judge
                                                                                     Printednameang-
                                                                                                   t-
                                                                                                    itii
